DILLON, J.
(dissenting). In my judgment the order granting a new trial should -be reversed. The case was tried to a jury; a verdict was returned for the defendant. On March 24,- 1921, judgment was rendered in favor of the defendant, -dismissing the cause of action. Thereafter a m-otion for a new trial was granted on the ground of insufficiency o-f the evidence.
T-he plaintiff could not recover without proof of the indorsement of the certificate of deposit. The four notes purporting to be signed by W. W. Ross and the indorsement on the certificate of deposit were all before the jury. They had the-opportunity to compare the genuine signature with the alleged forgeries. The fact that a number of. witnesses gave the -opinion that they .believed the same person signed all Of them was not conclusive, nor binding on the jury. City National Bank v. O’Leary (S. D.), 190 N. W. 1016. - .
Courts are found declaring that the evidence of experts is so weak and decrepit as scarcely to deserve a-place in our jurispru*445dence, and much too loose and unsatisfactory to lay a foundation for judicial decision. State v. Ryno, 68 Kan. 348, 74 Pac. 1114, 64 L. R. A. 303.
The rule in this state is well- established that when two rait-ional results may be reached on the evidence -it is the right of the jury to decide which shall >be taken,. The verdict of the jury appears to be just and right. The action of the court in granting* a new trial on insufficiency of evidence to sustain the verdict cannot be justified on the ground of judicial discretion. The court will usually grant a new trial.where it becomes necessary to correct some errors or mistakes occurring* at the trial, but there are no mistakes to correct -here, no. errors in the instructions, no errors in the admission or rejection of evidence. This court does not supervise the discretion of the lower court, but it will determine whether the. view taken by the lower court was correct. The law settles the rights of the parties, and it then becomes the duty of the court to declare it, and in such case the court has no discretion.
Haynes, New Trials, vol. 2, p. 1650, states the rule as follows :
“A test of what is within the discretion of a court has been suggested by the question, May the court properly decide the point either way? If not, then there is no discretion to- exercise. If there is no latitude for the exercise of the power, it cannot be said that the power is discretionary.,” Vickers v. Philip Carey Co., 49 Okl. 231, 151 Pac. 1023, L. R. A. 1916C, 1155.
It is undisputed that on the 2d clay of October, 1919, at the home of W. W. -Ross-, at Akron, when present G. M. Ros-s, Dave1 -C. Miller, William Colby, and Mrs. Ross, a settlement wa.s had on the Midland Packing Company stock transactions. On that occasion the son'signed three notes, one for $11,250, one for $7,500-, and one for $5,000. The father, W. W. Ross, signed one note of $7,500, and these- four notes -were all payable to. the Midland ■Packing Company and were turned over to William Colby, agent. No other papers were signed either by the father o-r the son on that occasion. The alleged Centerville Bank notes were not signed at that time, and when Colby left he said he was going* to Centerville.- -
*446It appears that a complete settlement was had; and the transactions between the parties were closed. It is clear that the certificate of deposit and the draft were delivered to Colby on October 3, 1919, and that Colby delivered to the defendant bank the alleged four forged notes, aggregating $12,500, in payment for-the certificate of deposit and 'draft, and within a very short time thereafter delivered to1 the 'Centerville Bank -the following letter : “Bank of Centerville, Centerville, S. O.
“Gentlemen: I 'hereby acknowledge receipt of draft for $3,125.00 and certificate of deposit for $9,375 in payment of four notes executed in favor of the Bank of Centerville as follows: one note for $3,0001 dated Oct. 2nd, 1919, due Oct. 1, 1920; one note for $3,000 dated Oct. 2nd, 1919', due Oct. 1, 1920; one note! for $3,000 dated Oct. 2nd, 1919', due O'ct. 1, 1920; one note for $3,500 dated Oct. 2nd, 1919' due Oct. 1, 1920.
“I am perfectly satisfied to- 'have you take these notes and will pay same promptly when due.
“Yours truly, [Signed] W. W. Ross.”
The notes mentioned were turned over to the Thompson Bank by Colby on the 3d1. He then received the certificate of deposit and draft payable to W. W. Ross and did not give the bank a penny in return for them. The $7,500 note of W. W. Ross to the Midland Packing Company is still held by that company. These facts prove beyond any doubt that Colby’s testimony was false.
Colby testified that after he received the certificate of deposit and draft he drove to Akron, Iowa, and that W. W." -Ross was out on his farm. and that he drove out there and brought him to town; and, in front of Ross’s house, Ross sat in the car and indorsed the certificate of deposit and the draft in the presence of Dave C. Miller, and that Ross signed the letter to the Bank of Centerville which was mailed from Akron, Iowa. W. W. Ross denies this story and declares it false and untrue.
I am satisfied that the transaction of October 2d actually took place as testified to by W. W. Ross and G. (M. Ross, when Dave C. Miller was present; that the G. M. Ross notes, for $11,250, $7,500 and $5,000, and- the W. W. Ross note for $7,500, all to the Midland Packing Company, were signed and turned over to the Packing Company Agent on the 2d of October, but these *447notes were clearly not the notes mentioned in the letter' payable to the Centerville Bank. It i§ clear that W. W-. 'Ross did. not sign the letter to the bank, and it is equally clear that Colby had no transaction whatever with W. W. Ross on the 3d day of October, but there is. a clear inference that Colby had substituted the closed transaction of October 2d and attempted to> dovetail a truth into the fabricated transaction of the 3d. I am satisfied that the letter and the four notes were all forgeries. W. W. Ross admits that he signed a letter which referred tO' the Midland Packing Company notes, but he consistently maintained that the signature on the four notes to Thomson Bank and the indorsement on thé certificate of deposit and the letter were all forgeries, and he further testified if Colby 'had asked him to indorse the certificate of deposit he would not have done so, because he did not own it.
It does not appear from the record that there was any reason for the granting of a new trial. In order to justify the action of the court, the verdict must be mlanifestly and palpably against the evidence.
The surrounding circumstances make the .story of this witness Colby highly improbable' and incredible. His testimony is inherently false and impossible, and a new trial should not ‘have been granted.
It is but poor consolation to a litigant to say that on the next trial it will be presumed that a just verdict will be reached, when there is now a just verdict. The evidence is not evenly divided; beyond any question it support^ the. finding of the jury with a demonstration/ of convincing facts. The story is told in a deposition, and the lower court should not be permitted, in the namle of judicial discretion, to destroy the cherished right of a jury trial.
The verdict of the jury should: be sustained, and the constitutional right of jury trial should not be denied.
Note — Reported in 193 N. W. 670. See, Headnote (1), American Key-Numbered Digest, Appeal and error, Key-No. 979 (2), 4 C. J. Sec. 2816, 20 R. C. L. 275; (2) Appeal and error, Key-No. 977(3), 4 C. J. Sec. 2816, 2 R. C. L. 215; (3) New trial, Key-No. 72, 29 Cyc. 820; (4) Appeal and error, Key-No. 867(2), 4 C. J. Sec. 2874; (5) Jury, Key-No. 37, 24 Cyc. 192.